JPMORGAN TRUST I JPMorgan Access Funds JPMorgan Access Balanced Fund JPMorgan Access Growth Fund Prospectuses dated November 1, 2012 J.P. Morgan Funds JPMorgan Total Emerging Markets Fund Prospectuses dated November 29, 2011, as supplemented November 30, 2012 JPMorgan Diversified Real Return Fund Prospectus dated December 31, 2011, as supplemented November 19, 2012 JPMorgan Income Builder Fund JPMorgan Strategic Preservation Fund Prospectus dated February 29, 2012 JPMorgan Alternative Strategies Fund Prospectus dated November 1, 2012 JPMorgan Commodities Strategy Fund Prospectuses dated November21, 2012 J.P. Morgan Income Funds JPMorgan Ex-G4 Currency Strategies Fund Prospectus dated November 29, 2011 JPMorgan Floating Rate Income Fund Prospectus dated December 31, 2011 JPMorgan International Currency Income Fund Prospectus dated February 29, 2012 JPMorgan Emerging Markets Local Currency Debt Fund Prospectus dated June 25, 2012,as supplemented November 28, 2012 JPMorgan Current Income Fund JPMorgan Credit Opportunities Fund JPMorgan Emerging Markets Debt Fund JPMorgan Inflation Managed Bond Fund JPMorgan Managed Income Fund JPMorgan Real Return Fund JPMorgan Strategic Income Opportunities Fund JPMorgan Total Return Fund JPMorgan Multi-Sector Income Fund Prospectuses dated July 1, 2012, as supplemented JPMorgan Global Bond Opportunities Fund Prospectus dated August 17, 2012 J.P. Morgan International Equity Funds JPMorgan Asia Pacific Fund Prospectus dated November 29, 2011, as supplemented June 29, 2012 JPMorgan Global Unconstrained Equity Fund JPMorgan International Unconstrained Equity Fund Prospectuses dated November 30, 2011 JPMorgan China Region Fund JPMorgan Emerging Economies Fund JPMorgan Emerging Markets Equity Fund JPMorgan Global Allocation Fund JPMorgan Global Equity Income Fund JPMorgan Global Opportunities Fund JPMorgan India Fund JPMorgan International Equity Fund JPMorgan International Opportunities Fund JPMorgan International Opportunities Plus Fund JPMorgan International Small Cap Equity Fund JPMorgan International Value Fund JPMorgan Intrepid European Fund JPMorgan Intrepid International Fund JPMorgan Latin America Fund JPMorgan Russia Fund Prospectuses dated February 29, 2012, as supplemented J.P. Morgan Municipal Bond Funds JPMorgan California Tax Free Bond Fund JPMorgan Intermediate Tax Free Bond Fund JPMorgan New York Tax Free Bond Fund Prospectuses dated July 1, 2012, as supplemented JPMorgan SmartAllocation Funds JPMorgan SmartAllocation Equity Fund JPMorgan SmartAllocation Income Fund Prospectus dated June 12, 2012 JPMorgan SmartRetirement Funds JPMorgan SmartRetirement® Income Fund JPMorgan SmartRetirement® 2010 Fund JPMorgan SmartRetirement® 2015 Fund JPMorgan SmartRetirement® 2020 Fund JPMorgan SmartRetirement® 2025 Fund JPMorgan SmartRetirement® 2030 Fund JPMorgan SmartRetirement® 2035 Fund JPMorgan SmartRetirement® 2040 Fund JPMorgan SmartRetirement® 2045 Fund JPMorgan SmartRetirement® 2050 Fund JPMorgan SmartRetirement® 2055 Fund Prospectuses dated November 1, 2012 JPMorgan SmartRetirement Blend Funds JPMorgan SmartRetirement® Blend Income Fund JPMorgan SmartRetirement® Blend 2015 Fund JPMorgan SmartRetirement® Blend 2020 Fund JPMorgan SmartRetirement® Blend 2025 Fund JPMorgan SmartRetirement® Blend 2030 Fund JPMorgan SmartRetirement® Blend 2035 Fund JPMorgan SmartRetirement® Blend 2040 Fund JPMorgan SmartRetirement® Blend 2045 Fund JPMorgan SmartRetirement® Blend 2050 Fund JPMorgan SmartRetirement® Blend 2055 Fund Prospectus dated June 12, 2012, as supplemented August 31, 2012 J.P. Morgan Specialty Funds Highbridge Dynamic Commodities Strategy Fund Highbridge Statistical Market Neutral Fund Prospectuses dated February 29, 2012, as supplemented August 2, 2012 JPMorgan Global Natural Resources Fund JPMorgan International Realty Fund JPMorgan Research Market Neutral Fund Prospectuses dated February 29, 2012 Security Capital U.S. Core Real Estate Securities Fund Prospectus dated May 1, 2012 J.P. Morgan Tax Aware Funds JPMorgan Tax Aware High Income Fund Prospectus dated July 1, 2012, as supplemented September 30, 2012 JPMorgan Tax Aware Income Opportunities Fund Prospectus dated September 30, 2012 JPMorgan Tax Aware Equity Fund JPMorgan Tax Aware Real Return Fund Prospectuses dated February 29, 2012 J.P. Morgan U.S. Equity Funds JPMorgan Growth Long/Short Fund JPMorgan Multi-Cap Long/Short Fund JPMorgan Research Equity Long/Short Fund Prospectuses dated February 29, 2012 JPMorgan Disciplined Equity Fund JPMorgan Diversified Fund JPMorgan Dynamic Growth Fund JPMorgan Dynamic Small Cap Growth Fund JPMorgan Equity Focus Fund JPMorgan Growth and Income Fund JPMorgan Intrepid America Fund JPMorgan Intrepid Growth Fund JPMorgan Intrepid Multi Cap Fund JPMorgan Intrepid Value Fund JPMorgan Quantitative Large Cap Plus Fund JPMorgan Mid Cap Core Fund JPMorgan Mid Cap Equity Fund JPMorgan Small Cap Core Fund JPMorgan Small Cap Equity Fund JPMorgan U.S. Dynamic Plus Fund JPMorgan U.S. Equity Fund JPMorgan U.S. Large Cap Core Plus Fund JPMorgan U.S. Large Cap Core Plus Fund II JPMorgan U.S. Research Equity Plus Fund JPMorgan U.S. Small Company Fund JPMorgan Value Advantage Fund Prospectuses dated November 1, 2012 JPMORGAN TRUST II J.P. Morgan Income Funds JPMorgan Core Bond Fund JPMorgan Core Plus Bond Fund JPMorgan Government Bond Fund JPMorgan High Yield Fund JPMorgan Mortgage-Backed Securities Fund JPMorgan Short Duration Bond Fund JPMorgan Treasury & Agency Fund JPMorgan Limited Duration Bond Fund Prospectuses dated July 1, 2012 J.P. Morgan Investor Funds JPMorgan Investor Growth Fund JPMorgan Investor Growth & Income Fund JPMorgan Investor Balanced Fund JPMorgan Investor Conservative Growth Fund Prospectus dated November 1, 2012 J.P. Morgan International Equity Funds JPMorgan International Equity Index Fund Prospectus dated February 29, 2012, as supplemented J.P. Morgan Municipal Bond Funds JPMorgan Arizona Municipal Bond Fund JPMorgan Michigan Municipal Bond Fund JPMorgan Municipal Income Fund JPMorgan Ohio Municipal Bond Fund JPMorgan Short-Intermediate Municipal Bond Fund JPMorgan Tax Free Bond Fund Prospectuses dated July 1, 2012, as supplemented J.P. Morgan Specialty Funds JPMorgan U.S. Real Estate Fund Prospectus dated May 1, 2012 J.P. Morgan U.S. Equity Funds JPMorgan Equity Income Fund JPMorgan Equity Index Fund JPMorgan Intrepid Mid Cap Fund JPMorgan Large Cap Growth Fund JPMorgan Large Cap Value Fund JPMorgan Market Expansion Index Fund JPMorgan Mid Cap Growth Fund JPMorgan Multi-Cap Market Neutral Fund JPMorgan Small Cap Growth Fund JPMorgan Small Cap Value Fund Prospectuses dated November 1, 2012 J.P. MORGAN FLEMING MUTUAL FUND GROUP, INC. JPMorgan Mid Cap Value Fund Prospectuses dated November 1, 2012 J.P. MORGAN MUTUAL FUND INVESTMENT TRUST JPMorgan Growth Advantage Fund Prospectus dated November 1, 2012 UNDISCOVERED MANAGERS FUNDS Undiscovered Managers Behavioral Value Fund JPMorgan Realty Income Fund Prospectus dated December 31, 2011, as supplemented JPMORGAN VALUE OPPORTUNITIES FUND, INC. JPMorgan Value Opportunities Fund Prospectuses dated November 1, 2012 (Class A, Class B, Class C, Institutional and Select Class Shares) JPMORGAN TRUST I J.P. Morgan Money Market Funds JPMorgan 100% U.S. Treasury Securities Money Market Fund JPMorgan California Municipal Money Market Fund JPMorgan Federal Money Market Fund JPMorgan New York Municipal Money Market Fund JPMorgan Prime Money Market Fund JPMorgan Tax Free Money Market Fund Prospectuses dated July 1, 2012 JPMORGAN TRUST II J.P. Morgan Money Market Funds JPMorgan Liquid Assets Money Market Fund JPMorgan Municipal Money Market Fund JPMorgan Michigan Municipal Money Market Fund JPMorgan Ohio Municipal Money Market Fund JPMorgan U.S. Government Money Market Fund JPMorgan U.S. Treasury Plus Money Market Fund Prospectuses dated July 1, 2012 (Morgan, Class B, Class C, Cash Management,Investor, Premier, Reserve and Service Shares) Supplement dated December 3, 2012 to the Prospectuses as dated above, as supplemented Effective immediately, the following changes are being made to the “How to Do Business with the Funds” section of certain prospectuses for the non-money market funds or to the “How Your Account Works” section of certain prospectuses for the money market funds: The second paragraph in the section entitled “SALES CHARGES - Reducing Your Class A Sales Charge” in the “How to Do Business with the Funds” section for Class A Shares Prospectuses is hereby deleted in its entirety and replaced with the following: · Right of Accumulation: You may qualify for a reduction in the initial sales charge for future purchases of Class A Shares based on the market value as of the last calculated NAV (the close of business on the business day prior to your investment) of your Class A, Class B and Class CShare holdings from prior purchases through the Right of Accumulation. To calculate the sales charge applicable to your net purchase of Class A Shares, you may aggregate your investment with the value of any Class A, Class B or Class C Shares of a J.P. Morgan Fund held in: Items 6, 7 and 8 in the section entitled “SALES CHARGES –Waiver of the Class A Sales Charge” for Class A Shares Prospectuses are hereby deleted in their entirety and replaced with the following: 6. Bought with proceeds from the sale of Select Class Shares of a J.P. Morgan Fund or acquired ina n exchange of Select Class Shares of a J.P. Morgan Fund for Class A Shares of the same Fund, but only if the purchase is made within 90 days of the sale or distribution. For purposes of this reinvestment policy, automatic transactions (for example, systematic purchases, systematic withdrawals, and payroll deductions) are not eligible. Appropriate documentation may be required. 7. Bought with proceeds from the sale of Class B Shares of a J.P. Morgan Fund, but only if youpaid a CDSC in connection with such sale and only if the purchase is made within 90 days of such sale. For purposes of this reinvestment policy, automatic transactions (for example, systematic purchases, systematic withdrawals, and payroll deductions) are not eligible. Appropriate documentation may be required. 8. Bought with proceeds from the sale of Class A Shares of a J.P. Morgan Fund, but only if the purchase is made within 90 days of the sale or distribution. For purposes of this reinvestment policy, automatic transactions (for example, systematic purchases, systematic withdrawals, and payroll deductions) are not eligible. Appropriate documentation may be required. The paragraph regarding waivers of investment minimums in the section entitled “PURCHASING FUND SHARES – How do I open an account?” in the “How to Do Business with the Funds” section for Class A, Class B, Class C and Select Class Shares and Institutional Class Shares Prospectuses of all non-money market funds is hereby deleted in its entirety and replaced with the following: Investment minimums may be waived for certain types of retirement accounts (e.g., 401(k) or 403(b)), as well as for certain fee-based programs. The Funds reserve the right to waive any initial or subsequent investment minimum. For further information on investment minimum waivers, call 1-800-480-4111. The first two sentences of the paragraph regarding waivers of investment minimums in the section entitled “BUYING FUND SHARES – Minimum Investments” in the “How your Account Works” section for the Morgan, Class B and Class C Shares Prospectus, the Cash Management Shares, Investor Shares, Premier Shares (except the OptumHealth Financial ServicesSM Prospectus), Reserve Shares and Service Shares Prospectuses for the money market funds are hereby deleted in their entirety and replaced with the following: Investment minimums may be waived for certain types of retirement accounts (e.g., 401(k) or403(b)), as well as for certain fee-based programs. The Funds reserve the right to waive anyinitial or subsequent investment minimum. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
